                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

JASON L. EDMONSON,

                       Plaintiff,

               v.                                             Case No. 21-C-841

VICTOR R. BISKUPIC,

                       Defendant.


                                       SCREENING ORDER


       Plaintiff Jason L. Edmonson, who is currently serving a state prison sentence at Oshkosh

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. Plaintiff paid the $402.00 filing fee on July 22, 2021.

This matter comes before the Court to screen the complaint.

                                    SCREENING OF THE COMPLAINT

       The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least

sufficient to provide notice to each defendant of what he or she is accused of doing, as well as

when and where the alleged actions or inactions occurred, and the nature and extent of any damage

or injury the actions or inactions caused.

          Case 1:21-cv-00841-WCG Filed 07/30/21 Page 1 of 3 Document 6
        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                                      THE COURT’S ANALYSIS

        “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff alleges that Defendant, a state court judge

whose name is actually Vince Biskupic, not Victor Biskupic, violated his constitutional rights

when he denied Plaintiff’s postconviction motion in his state court criminal action. Judge Biskupic

is immune from suit, however. While Plaintiff may disagree with Judge Biskupic, his decision

was unquestionably made within the scope of his judicial capacity. Therefore, he is absolutely

immune from suit. See Dawson v. Newman, 419 F.3d 656, 660–61 (7th Cir. 2005); John v. Barron,

897 F.2d 1387, 1391 (7th Cir. 1990) (“A judge will not be deprived of immunity because the action

he took was in error, was done maliciously, or was in excess of his authority.”). In short, this
                                                   2

          Case 1:21-cv-00841-WCG Filed 07/30/21 Page 2 of 3 Document 6
plaintiff has provided no arguable basis for relief, having failed to make any rational argument in

law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir. 1992) (quoting

Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v. Williams, 490

U.S. 319 (1989)).

        IT IS THEREFORE ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this 30th day of July, 2021.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.
                                                      3

           Case 1:21-cv-00841-WCG Filed 07/30/21 Page 3 of 3 Document 6
